ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach an circuit and method for routing track and cell placement in an integrated circuit, in the manner as recited in the claims. 
Reasons For Allowance
3.         With respect to claims 1-9, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
the reserved routing track is one of the plurality of routing tracks, and the reserved routing track is free of the signal lines;
determining whether any of the plurality of power rails overlaps with any of the plurality of routing tracks other than the reserved routing track; and
adjusting a position of the cell in the chip-level layout in response to a determination that at least one power rail of the plurality of power rails overlaps with at least one routing track of the plurality of routing tracks other than the reserved routing track.
4.        With respect to claim 10-16, the prior art made of record fails to teach the combination of steps recited in claim 10, including the following particular combination of steps as recited in claim 10, as follows:
a plurality of reserved routing tracks, wherein each of the plurality of reserved routing tracks is free of all of the plurality of signal lines, and there is an interval between adjacent reserved routing tracks of the plurality of reserved routing tracks; 
determining whether any of the plurality of power rails overlaps with any of the plurality of non-reserved routing tracks; and
adjusting a position of the cell in the chip-level layout in response to a determination that at least one power rail of the plurality of power rails overlaps with at least one non-reserved routing track of the plurality of non-reserved routing tracks.

5.         With respect to claim 17-20, the prior art made of record fails to teach the combination of steps recited in claim 17, including the following particular combination of steps as recited in claim 17, as follows:
a plurality of reserved routing tracks, wherein each of the plurality of reserved routing tracks is free of all of the plurality of signal lines, and adjacent reserved routing tracks of the plurality of reserved routing tracks are separated by an interval; and
a plurality of power rails, wherein adjacent power rails of the plurality of power rails are separated by a pitch, and each power rail of the plurality of power rails extends along a corresponding reserved routing track of the plurality of reserved routing tracks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851